Citation Nr: 1443793	
Decision Date: 10/02/14    Archive Date: 10/10/14

DOCKET NO.  08-26 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for a left foot fracture, and if so, whether the reopened claim should be granted.
 
2.  Whether new and material evidence has been submitted to reopen a claim for service connection for an upper torso rash, and if so, whether the reopened claim should be granted.

3.  Whether new and material evidence has been submitted to reopen a claim for service connection for hepatitis C, and if so, whether the reopened claim should be granted.
 
4.  Whether new and material evidence has been submitted to reopen a claim for service connection for diabetes mellitus, and if so, whether the reopened claim should be granted.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. J. Nardone, Counsel


INTRODUCTION

The Veteran had an honorable period of active duty service from June 6, 1972 to June 6, 1974.  He was discharged under other than honorable conditions from a June 7, 1974 to September 23, 1976 period of service.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

In March 2013, the Veteran testified before the undersigned during a Board hearing in San Antonio, Texas.  A copy of the hearing transcript has been associated with the record. 

The Board notes that additional evidence, documents pertaining to decontamination equipment, was submitted by the Veteran during the March 2013 hearing, along with a waiver of his right to have this evidence considered by the agency of original jurisdiction (AOJ).  See 38 C.F.R. § 20.1304.  

The Board notes that, in addition to the paper claims file, this appeal was processed using the Virtual VA paperless appeals processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issues of entitlement to service connection for a left foot fracture, an upper torso rash, hepatitis C, and diabetes mellitus, on the merits, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service connection for a left foot fracture was previously denied in an unappealed November 2001 rating decision. 

2.  Some of the evidence added to the record since the November 2001 determination is new and material, and it raises a reasonable possibility of substantiating the underlying claim for entitlement to service connection for a left foot fracture.

3.  Service connection for an upper torso rash was previously denied in an unappealed November 2001 rating decision.

4.  Some of the evidence added to the record since the November 2001 determination is new and material, and it raises a reasonable possibility of substantiating the underlying claim for entitlement to service connection for an upper torso rash.

5.  Service connection for hepatitis C was last previously denied in an unappealed February 2006 rating decision.

6.  Some of the evidence added to the record since the February 2006 determination is new and material, and it raises a reasonable possibility of substantiating the underlying claim for entitlement to service connection for hepatitis C.

7.  Service connection for diabetes mellitus was previously denied in an unappealed February 2006 rating decision.

8.  Some of the evidence added to the record since the February 2006 determination is new and material, and it raises a reasonable possibility of substantiating the underlying claim for entitlement to service connection for diabetes mellitus.


CONCLUSIONS OF LAW

1.  The RO's decision of November 2001, which denied service connection for a left foot fracture, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013). 

2.  Some of the evidence received since the November 2001 determination is new and material, and the Veteran's claim for service connection for a left foot fracture is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013). 

3.  The RO's decision of November 2001, which denied service connection for an upper torso rash, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013). 

4.  Some of the evidence received since the November 2001 determination is new and material, and the Veteran's claim for service connection for an upper torso rash is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013). 

5.  The RO's decision of February 2006, which denied service connection for hepatitis C, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013). 

6.  Some of the evidence received since the February 2006 determination is new and material, and the Veteran's claim for service connection for hepatitis C is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).

7.  The RO's decision of February 2006, which denied service connection for diabetes mellitus, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013). 

8.  Some of the evidence received since the February 2006 determination is new and material, and the Veteran's claim for service connection for diabetes mellitus is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issues on appeal.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  This is so because the Board is taking action favorable to the Veteran by reopening the issues of entitlement to service connection for a left foot fracture, an upper torso rash, hepatitis C, and diabetes mellitus.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992). 

In order to reopen a claim which has been previously denied and which is final, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  If the claim is reopened, it will be reviewed on a de novo basis.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

In November 2001, the RO issued a rating decision which denied the Veteran's original claims seeking service connection for a left foot fracture, an upper torso rash, and hepatitis C on the basis that the conditions neither occurred nor were caused by service.  The rating decision noted that the service treatment records were negative for any treatment or diagnosis regarding any left foot fracture or upper torso rash, and there was no current medical evidence that the conditions existed.  With regard to hepatitis C, the rating decision indicated that while the medical evidence showed a current diagnosis of hepatitis C, the service treatment records were negative for any treatment or diagnosis of hepatitis C, and there was no evidence that associated the currently diagnosed hepatitis C with military service.  The Veteran did not submit a notice of disagreement and the decision became final.

In February 2006, the RO issued a rating decision which denied the Veteran's original claim seeking service connection for diabetes mellitus on the basis that the disorder was not diagnosed during service, service in Vietnam was not established, and the evidence did not show that the Veteran was diagnosed with diabetes mellitus within one year of discharge from service.  The rating decision also declined to reopen the claim for entitlement to service connection for hepatitis C on the basis that new and material evidence sufficient to reopen the claim had not been submitted.  The Veteran did not submit a notice of disagreement and the decision became final.

In February 2007, the Veteran filed to reopen his claims seeking service connection for a left foot fracture, a chronic rash, hepatitis C, and diabetes mellitus.  In June 2007, the RO issued a rating decision which confirmed and continued the previous denial of the claims on the basis that no new and material evidence had been submitted to reopen the claims.  

The Board must review all of the evidence submitted since the last final action to determine whether the Veteran's claims for service connection should be reopened.  Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). 

The evidence that was of record at the time of the November 2001 rating decision includes the Veteran's service treatment records and private treatment records.  The service treatment records were negative for any complaints, findings, or diagnosis pertaining to the Veteran's claimed left foot fracture or a rash.  Private treatment records indicated that in July 1983, the Veteran was treated for amputation of the left 2nd toe tip and a left great toe injury.  Further, from July to September 1985, he was treated for injuries sustained from a shotgun wound on the left foot and ankle.  Records dated in August 2001 indicated that the Veteran had a diffused rash on his back.
  
The evidence that was of record at the time of the February 2006 rating decision includes the Veteran's service treatment records and private treatment records.  The service treatment records were negative for any complaints, findings, or diagnosis pertaining to the Veteran's claimed diabetes mellitus or hepatitis C.  Private treatment records dated in 2001 showed that the Veteran was diagnosed with and treated for hepatitis C.  There was no evidence of any current treatment for or diagnosis of diabetes mellitus.  

Evidence received since the RO's November 2001 and February 2006 rating decisions includes VA treatment records, Social Security Administration (SSA) records, documents pertaining to chemical decontamination equipment, hearing testimony provided by the Veteran during a March 2013 Board hearing, and written statements from the Veteran.  VA treatment records dating since 2006 show ongoing treatment for a rash involving the back, abdomen, and neck, which the Veteran reported had occurred for 30 years.  With regard to the Veteran's claimed left foot fracture, the Board notes that in February 2007, the Veteran reported pain in the heel of the left foot, which he stated had been present for a duration of 1 month.  In December 2008, the Veteran reported a history of years of chronic left heel pain, which was intermittent and without symptoms at that time.  VA treatment records also reveal that he carries an assessment of foot pain and receives ongoing treatment for currently diagnosed diabetes mellitus and hepatitis C.  During an October 2007 hepatology consultation, the Veteran reported first being diagnosed with hepatitis C in 1998, and he denied having any significant risk factors for chronic hepatitis C virus.  

In written statements, the Veteran alleged that he was exposed to various chemicals while performing decontamination duties during service, which he has asserted caused a rash.  Further, in a statement received by VA in March 2010, a VA licensed clinical social worker (LCSW) indicated that the Veteran desired to be considered for service connection for a number of medical problems, based on exposure to chemicals during service.  Additionally, during the March 2013 Board hearing, the Veteran and his representative stated that as a chemical decontamination specialist during service, the Veteran was exposed to various chemicals that they contend could have caused some of his claimed conditions.  In support of this assertion, the Veteran also submitted documents pertaining to chemical decontamination equipment.  Moreover, with regard to the claimed left foot fracture, the Veteran testified that he injured his left foot twice during service, in two separate incidents during which the Veteran fell off a truck.

This evidence is presumed credible, and raises a reasonable possibility of substantiating the Veteran's claims.  See Justus v. Principi, 3 Vet. App. 510 (1992); Shade v. Shinseki, 24 Vet. App. 110 (2010) (finding that new evidence would raise a reasonable possibility of substantiating a claim if when considered with the old evidence it would at least trigger VA's duty to assist by providing a medical opinion).

New and material evidence having been received; the claims for service connection for a left foot fracture, an upper torso rash, hepatitis C, and diabetes mellitus are reopened.





ORDER

New and material evidence having been submitted, the claim for entitlement to service connection for a left foot fracture is reopened, and to this extent only, the appeal is granted.

New and material evidence having been submitted, the claim for entitlement to service connection for an upper torso rash is reopened, and to this extent only, the appeal is granted.

New and material evidence having been submitted, the claim for entitlement to service connection for hepatitis C is reopened, and to this extent only, the appeal is granted.

New and material evidence having been submitted, the claim for entitlement to service connection for diabetes mellitus is reopened, and to this extent only, the appeal is granted.


REMAND

Initially, the Board notes that based on the nature of the Veteran's discharge from his second period of service, service connection is barred for any disability incurred in or aggravated by his period of service from June 7, 1974 to September 23, 1976.  38 C.F.R. §§ 3.4, 3.12 (2013).  Thus, the question in this case is whether the Veteran's claimed conditions are related to his first period of service from June 6, 1972 to June 6, 1974.  

As noted above, the Veteran now contends that he was exposed to various chemicals while performing decontamination duties during service, which he has asserted caused or contributed to his claimed conditions.  Specifically, he claims he was exposed to agents called "DS2" and "Super Topical Bleach" or "STB."  Moreover, with regard to the claimed left foot fracture, the Veteran testified that he injured his left foot twice during service, in two separate incidents that involved falling off a truck.

Further, current treatment records show ongoing treatment for a rash involving the back, abdomen, and neck, which the Veteran reports has occurred for 30 years.  With regard to his claimed left foot fracture, the Veteran has reported a history of years of chronic left heel pain, and VA treatment records also reveal that he carries an assessment of foot pain and receives ongoing treatment for currently diagnosed diabetes mellitus and hepatitis C.  During an October 2007 hepatology consultation, the Veteran reported first being diagnosed with hepatitis C in 1998, and he denied having any significant risk factors for chronic hepatitis C virus.  

The Veteran has not undergone VA examination to evaluate his claimed disorders. the Board finds that VA examinations are in order to evaluate the Veteran's claimed left foot fracture, upper torso rash, hepatitis C, and diabetes mellitus.  In disability compensation claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i); see also McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  The third prong, which requires that the evidence of record "indicates" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold. McLendon, 20 Vet. App. at 83. 

In light of the above, the RO should provide the Veteran with a VA examination addressing whether any currently diagnosed left foot condition is due to service, to include the Veteran's falls that reportedly occurred therein.  Additionally, the RO should provide the Veteran with a VA examination addressing whether the currently diagnosed upper torso rash, hepatitis C, and diabetes mellitus are due to service, to include the reported chemical decontamination duties and exposure to chemicals therein.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC must schedule the Veteran for a VA examination, with the appropriate specialist, to obtain a medical opinion as to whether any currently diagnosed left foot condition is due to service, to include the Veteran's falls that reportedly occurred therein.  The claims folder and all electronic records must be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed, and all findings should be set forth in detail. 

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must identify whether the Veteran has a currently diagnosed left foot disorder, presently or at any point during the claims process.  The examiner must also state whether any diagnosed left foot disorder is at least as likely as not (50 percent or greater probability) related to the Veteran's active duty service, to include the two falls from vehicles that reportedly occurred therein. 

A full rationale is requested for all opinions expressed by the examiner.  If the examiner is unable to provide a requested opinion, he or she should explain why. 

2.  The RO/AMC must schedule the Veteran for a VA examination, with the appropriate specialist, to obtain a medical opinion as to whether any currently diagnosed upper torso rash is due to service, to include the Veteran's exposure to chemicals that reportedly occurred therein.  The claims folder and all electronic records must be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed, and all findings should be set forth in detail. 

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must identify whether the Veteran has a currently diagnosed upper torso rash, presently or at any point during the claims process.  The examiner must also state whether any diagnosed upper torso rash is at least as likely as not (50 percent or greater probability) related to the Veteran's active duty service, to include the Veteran's chemical decontamination duties and exposure to chemicals (called "DS2" and "Super Topical Bleach" or "STB.") that reportedly occurred therein. 

A full rationale is requested for all opinions expressed by the examiner.  If the examiner is unable to provide a requested opinion, he or she should explain why.

3.  The RO/AMC must schedule the Veteran for a VA examination, with the appropriate specialist, to obtain a medical opinion as to whether the currently diagnosed hepatitis C is due to service, to include the Veteran's exposure to chemicals that reportedly occurred therein.  The claims folder and all electronic records must be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed, and all findings should be set forth in detail. 
Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state whether the currently diagnosed hepatitis C is at least as likely as not (50 percent or greater probability) related to the Veteran's active duty service, to include the Veteran's chemical decontamination duties and exposure to chemicals (called "DS2" and "Super Topical Bleach" or "STB.") that reportedly occurred therein. 
 
A full rationale is requested for all opinions expressed by the examiner.  If the examiner is unable to provide a requested opinion, he or she should explain why.

4.  The RO/AMC must schedule the Veteran for a VA examination, with the appropriate specialist, to obtain a medical opinion as to whether the currently diagnosed diabetes mellitus is due to service, to include the Veteran's exposure to chemicals that reportedly occurred therein.  The claims folder and all electronic records must be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed, and all findings should be set forth in detail. 

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state whether the currently diagnosed diabetes mellitus is at least as likely as not (50 percent or greater probability) related to the Veteran's active duty service, to include the Veteran's chemical decontamination duties and exposure to chemicals (called "DS2" and "Super Topical Bleach" or "STB.") that reportedly occurred therein. 
A full rationale is requested for all opinions expressed by the examiner.  If the examiner is unable to provide a requested opinion, he or she should explain why.

5.  After the development requested has been completed, the RO must review the examination reports to ensure that they are in complete compliance with the directives of this Remand.  If the reports are deficient in any manner, the RO must implement corrective procedures at once. 

6.  After completing the requested action, and any additional notification and/or development deemed warranted, the RO/AMC must re-adjudicate the claims on appeal in light of all pertinent evidence and legal authority.  If any benefit sought on appeal remains denied, the RO/AMC should furnish the Veteran and his representative with a supplemental statement of the case and afford the applicable time period during which the Veteran can respond. Thereafter, the RO/AMC should return the case to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


